Case 18-09108-RLM-11       Doc 257      Filed 02/14/19    EOD 02/14/19 15:54:54        Pg 1 of 5




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

      In re:

      USA Gymnastics                                Case No: 18-09108-RLM-11

                     Debtor



                              Objection To Debtor’s Motion For
                              Order Establishing Deadlines For
                                 Filing Proofs Of Claim And
                              Approving Form And Manner Of
                                       Notice Thereof


      Kelly Doe, party herein, by counsel (the “Objecting Party”) respectfully objects to
      the Debtor’s Motion for Order Establishing Deadlines for Filing Proofs of Claim and
      Approving Form and Manner of Notice Thereof (the “Bar Date Motion”) filed on
      January 31, 2019 [Doc. No. 230] by the Debtor herein, USA Gymnastics (the
      “Debtor”).
                                       background
         1. On December 5, 2018 the Debtor filed a voluntary petition for relief under
      chapter 11 of the Bankruptcy Code (the “Petition Date”).
         2. On January 31, 2019, the Debtor its Bar Date Motion.
          3. Also on January 31, 2019, a Notice of Motions and Hearing (the “Notice”)
      was docketed [Doc. No. 231] with respect to the Bar Date Motion advising that
      objections to the Bar Date Motion are due by “Thursday, February 14, 2019 at
      4:00 p.m.” (Notice, page 2).
         4. This objection is timely filed.
          5. In the Bar Date Motion the Debtor asserts that it “has well in excess of 500
      creditors. The Majority of these creditors are survivors of sexual abuse” (Bar Date
      Motion ¶7).
          6. In the Bar Date Motion, the Debtor requests that the Court fix April 26,
      2019 at 4:00 p.m. prevailing Eastern time as the deadline to file a proof of claim
      based upon a Sexual Abuse Claim (as defined in the Bar Date Motion). The
      Debtors defines this as the Sexual Abuse Claims Bar Date. Further, anyone
      asserting a Sexual Abuse Claim must use the Sexual Abuse Proof of Claim Form
Case 18-09108-RLM-11       Doc 257     Filed 02/14/19     EOD 02/14/19 15:54:54         Pg 2 of 5



      (as defined in the Bar Date Motion, such form being attached to the Bar Date
      Motion as Exhibit C).
          7. Finally, according to the Bar Date Motion, any party that does not use the
      Sexual Abuse Proof fo Claim Form to assert a Sexual Abuse Claim is forever
      barred (“. . . Sexual Abuse Claims shall be submitted on a Sexual Abuse Proof of
      Claim Form”) (Bar Date Motion, Exhibit A, ¶ 10).
          8. The Objecting Party is a party in interest and creditor herein, who will
      assert a Sexual Abuse Claim on behalf of herself. She will also be a potential lead
      plaintiﬀ for a class of similar claimants in this case.
                the Debtor seeks to improperly foreclose the
                 opportunity to file a class proof of claim
          9. Through their eﬀorts in a civil action against the Debtor prior to the
      Petition Date, undersigned counsel learned of over 50 coaches, oﬃcials,
      volunteers, and administrators that have raped children while serving Debtor in
      various capacities. A class action would seek to protect the claims of hundreds if
      not thousands of discernible child and adult victims of at least 50 coaches (other
      than Larry Nassar), oﬃcials, employees/agents, and volunteers of the Debtor.
          10. Discovery of such information has been obtained from the very records of
      the Debtor, yet the Debtor failed to list such claimants in its schedules, despite
      possession of such information.
          11. The Seventh Circuit permits class action adversary proceeds and class
      proofs-of-claim to be filed. In re American Reserve Corp. 840 F.2d 487 (7th Cir.
      1988) (“[t]he class proof of claim may be essential to discover what the bankrupt’s
      entire debts are, and therefore who should be paid what” 840 F.2d 490).
          12. The Objecting party may file either a class adversary, class proof of claim
      or both. Either appears to be contemplated by the Bankruptcy Rule 7023, which
      provides that Rule 23 F.R.Civ.P. [Class Actions] applies in adversary proceedings.
          13. A class proof of claim may be a vital and necessary mechanism in this case
      to resolve the claims of Survivors (as defined in the Bar Date Motion) not listed on
      the schedules for some reason, but mostly known in the records of the Debtor (and
      some some unknown as well).
         14. Objecting Party has no general objection to the Bar Date Motion and
      supports the general claims determination process as outlined in the motion;
      however, Objecting Party objects to the Bar Date Motion to the extent that it
      would disallow a class proof of claim to be filed.
          the proposed Sexual Abuse Claims Bar Date is too soon
         15. Objecting Party believes there may be thousands of Survivors known to
      Debtors—contained in Debtor’s records—yet not listed on Debtors’ schedules.



                                               2
Case 18-09108-RLM-11       Doc 257      Filed 02/14/19     EOD 02/14/19 15:54:54         Pg 3 of 5



          16. If this is indeed the case, any notice of claims bar date at this point would
      be constitutional inadequate.
         17. The Debtor should be ordered to undertake an eﬀort to seek those names
      and list the Survivors in its own records and then add them as creditors on its
      schedules and provide appropriate notice to the added creditors.
         18. Only after that process has been completed should the Sexual Abuse Bar
      Date be set.
                                   request for relief
           The Objecting Party requests this Court sustain its objections to permit the
      filing of a class proof of claim form and that the Sexual Abuse Claims Bar Date not
      be set until such time as the Debtors have reviewed their records and listed all
      Survivors and serviced notice on such added parties and granting all other just and
      proper relief.


                                                Respectfully submitted,

                                                hester baker krebs llc


                                                /s/ Jeﬀrey M. Hester
                                                Jeﬀrey M. Hester
                                                Suite 1600
                                                One Indiana Square
                                                211 N. Pennsylvania Street
                                                Indianapolis, IN 46204
                                                jhester@hbkfirm.com
                                                317.608.1129 direct
                                                317.833.3031 fax


                                                saeed and little


                                                /s/ Jonathan C. Little
                                                Jonathan C. Little
                                                Syed Ali Saeed
                                                18 West Vermont St.
                                                Indianapolis, IN 46202
                                                jon@sllawfirm.com
                                                ali@sllawfirm.com
                                                317.721.9214


                                                3
Case 18-09108-RLM-11        Doc 257      Filed 02/14/19         EOD 02/14/19 15:54:54       Pg 4 of 5




                                       Certificate Of Service

      I hereby certify that on February 14, 2019, a copy of the foregoing Objection was filed
      electronically. Notice of this filing will be sent to the following parties through the
      Court’s Electronic Case Filing System. Parties may access this filing through the
      Court’s system.
      • Steven Baldwin sbaldwin@psrb.com rmatthews@psrb.com
      • Martin Beeler mbeeler@cov.com
      • Daniel D. Bobilya dan@b-blegal.com sarah@b-blegal.com
      • Tonya J. Bond tbond@psrb.com jscobee@psrb.com
      • Kenneth H. Brown kbrown@pszjlaw.com
      • James P. Moloy dlingenfelter@boselaw.com mwakefield@boselaw.com
      • Ronald J. Moore Ronald.Moore@usdoj.gov
      • Whitney L Mosby wmosby@bgdlegal.com fwolfe@bgdlegal.com
      • Joel H. Norton jnorton@rsslawoﬃces.com
      • Dean Panos dpanos@jenner.com
      • John Cannizzaro john.cannizzaro@icemiller.com Deborah.Martin@icemiller.com
      • Deborah Caruso dcaruso@rubin-levin.net dwright@rubin-levin.net jkrichbaum@rubin-
        levin.net atty_dcaruso@bluestylus.com
      • Dianne Coﬃno dcoﬃno@cov.com
      • Laura A DuVall Laura.Duvall@usdoj.gov Catherine.henderson@usdoj.gov
      • Steven W Golden sgolden@pszjlaw.com lcanty@pszjlaw.com
      • Manvir Singh Grewal mgrewal@4grewal.com
      • Katherine Hance khance@goodwin.com
      • Jeﬀrey A Hokanson jeﬀ.hokanson@icemiller.com Kathy.peed@icemiller.com
      • Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
      • Martha R. Lehman mlehman@salawus.com marthalehman87@gmail.com
        pdidandeh@salawus.com lengle@salawus.com
      • Geoﬀrey M. Miller geoﬀrey.miller@dentons.com ndil_ecf@dentons.com
      • Amanda Koziura Quick amanda.quick@atg.in.gov Darlene.Greenley@atg.in.gov
      • Michael L. Ralph mralph@rsslawoﬃces.com
      • Melissa M. Root mroot@jenner.com wwilliams@jenner.com
      • James Pio Ruggeri jruggeri@goodwin.com
      • Ilan D Scharf ischarf@pszjlaw.com
      • Thomas C Scherer tscherer@bgdlegal.com fwolfe@bgdlegal.com
      • David J. Schwab djschwab@rsslawoﬃces.com
      • James I. Stang jstang@pszjlaw.com
      • Catherine L. Steege csteege@jenner.com mhinds@jenner.com thooker@jenner.com
      • Meredith R. Theisen mtheisen@rubin-levin.net atty_mtheisen@bluestylus.com
        mralph@rubin-levin.net
      • U.S. Trustee ustpregion10.in.ecf@usdoj.gov


                                                 4
Case 18-09108-RLM-11      Doc 257     Filed 02/14/19    EOD 02/14/19 15:54:54   Pg 5 of 5



      • Joshua D Weinberg jweinberg@goodwin.com
      • Robert Millner Robert.millner@dentons.com Ndil_ecf@dentons.com
      • Mark R. Wenzel mwenzel@salawus.com pdidandeh@salawus.com
      • Gabriella B. Zahn-Bielski gzahnbielski@cov.com




                                             /s/ Jeﬀrey M. Hester
                                             Jeﬀrey M. Hester




                                             5
